PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered October 22, 2013, in Escambia County Circuit Court case numbers 2013-CF-001054-A, 2013-CF-003962-A, 2013-004335-A, and 2013-CF-004336-A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ROWE, RAY, and SWANSON, JJ., concur.